     Case 3:20-cv-00736-JLS-WVG Document 21 Filed 04/06/21 PageID.286 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    RICARDO VALDEZ,                                    Case No.: 20-CV-736-JLS(WVG)
12                                      Plaintiff,
                                                         ORDER DENYING WITHOUT
13    v.                                                 PREJUDICE PLAINTIFF’S MOTION
                                                         TO APPOINT COUNSEL
14    DR. ZHANG,
15                                    Defendant.         [Doc. No. 20]
16
17         Plaintiff, a state prisoner proceeding pro se, seeks appointment of an attorney or, in
18   the alternative, an interpreter. Plaintiff’s motion is DENIED.
19                                     I.     APPLICABLE LAW
20         “There is no constitutional right to appointed counsel in a § 1983 action.” Rand v.
21   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997) (partially overruled en banc on other
22   grounds). Thus, federal courts do not have the authority “to make coercive appointments
23   of counsel.” Mallard v. U.S. Dist. Ct., 490 U.S. 296, 310 (1989); see also United States v.
24   $292,888.04 in U.S. Currency, 54 F.3d 564, 569 (9th Cir. 1995).
25         Districts courts do have discretion, however, pursuant to 28 U.S.C. section
26   1915(e)(1), to request that an attorney represent indigent civil litigants upon a showing of
27   exceptional circumstances. See Agyeman v. Corrs. Corp. of Am., 390 F.3d 1101, 1103 (9th
28   Cir. 2004). “A finding of the exceptional circumstances of the plaintiff seeking assistance

                                                     1
                                                                               20-CV-736-JLS(WVG)
     Case 3:20-cv-00736-JLS-WVG Document 21 Filed 04/06/21 PageID.287 Page 2 of 3



 1   requires at least an evaluation of the likelihood of the plaintiff’s success on the merits and
 2   an evaluation of the plaintiff’s ability to articulate his claims ‘in light of the complexity of
 3   the legal issues involved.’” Agyeman, 390 F.3d at 1103 (quoting Wilborn v. Escalderon,
 4   789 F.2d 1328, 1331 (9th Cir. 1986)); see also Terrell v. Brewer, 935 F.2d 1015, 1017 (9th
 5   Cir. 1991).
 6         The Court agrees that any pro se litigant “would be better served with the assistance
 7   of counsel.” Rand, 113 F.3d at 1525. However, so long as a pro se litigant, like Plaintiff in
 8   this case, is able to “articulate his claims against the relative complexity of the matter,” the
 9   exceptional circumstances which might require the appointment of counsel do not exist.
10   Rand, 113 F.3d at 1525 (finding no abuse of discretion under 28 U.S.C. § 1915(e) when
11   district court denied appointment of counsel despite fact that pro se prisoner “may well
12   have fared better-particularly in the realms of discovery and the securing of expert
13   testimony”).
14                                           II.    DISCUSSION
15           Plaintiff’s motion states: “[These] Proceedings has been Litigated by the help of
16   another prisoner. Plaintiff dont speak English well. His Primary language is Spanish
17   (Cuban). Plaintiff would Preferred to be Assigned Attorney. But if He cant Get attorney he
18   would then ask to be appointed a Translator.” (Doc. No. 20 at 1 (all errors in original).)
19   However, limited English proficiency is “not an exceptional circumstance.” Jongpil Park
20   v. Kitt, 2021 U.S. Dist. LEXIS 54998, at *5 (E.D. Cal. Mar. 22, 2021); Reyes v. Ortega,
21   2016 U.S. Dist. LEXIS 165542, at *3-4 (S.D. Cal. Nov. 30, 2016); Garces v. Degadeo,
22   2007 U.S. Dist. LEXIS 40582, 2007 WL 1521078, at *1 (E.D. Cal. May 22, 2007).
23   Plaintiff’s request for an attorney in this civil case is denied.
24         Additionally, the Court is unaware of any statute authorizing the expenditure of
25   public funds for a court-appointed interpreter in a civil action. See Ruiz v. Shearer, 2021
26   U.S. Dist. LEXIS 41075, at *4 (E.D. Cal. Mar. 4, 2021); Loyola v. Potter, 2009 U.S. Dist.
27   LEXIS 36179, 2009 WL 1033398, at *2 (N.D. Cal. Apr. 16, 2009) (“The court is not
28   authorized to appoint interpreters for litigants in civil cases, and, moreover, has no funds

                                                     2
                                                                                  20-CV-736-JLS(WVG)
     Case 3:20-cv-00736-JLS-WVG Document 21 Filed 04/06/21 PageID.288 Page 3 of 3



 1   to pay for such a program.”). Accordingly, the Court will also deny plaintiff’s request for
 2   an interpreter.
 3         Petitioner’s request for appointment of counsel and interpreter is DENIED without
 4   prejudice.
 5         IT IS SO ORDERED.
 6   Dated: April 6, 2021
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  3
                                                                              20-CV-736-JLS(WVG)
